Wilson, J. Jurisdiction to enter judgment upon awards of arbitrators, is conferred by the statute upon courts of record, in two classes of cases. Section 1 of the act concerning arbitrations and awards, provides that whenever the parties to a suit pending in any court of record shall be desirous and wiring to submit the matter involved in such suit to the decision of arbitrators, an order shall be entered directing such submission^to three impartial and competent persons to be named in such order,- such arbitrators to be agreed upon and named by the parties. But if the parties are unable to agree, each shall name one and the court the third; ' Section 16 provides that persons having the requisite capacity may, by an instrument in writing to be' signed and sealed by them, submit to one or more arbitrators any controversy existing between them not m suit, and may agree in such submission that a judgment may be entered upon the award made pursuant thereto, in- any court of record competent to have jurisdiction of the subject-matter named in the instrument of submission. The proceeding, so far as it relates to the entering of judgment upon an award, being wholly statutory, must conform strictly to the requirements of the statute or the court will have no jurisdiction nor authority to enter judgment upon the award. Low v. Nolte, 15 Ill. 368. The first section of the act relates exclusively to pending suits, in which class of cases the court has authority "to enter' an order submitting the matter involved to three arbitrators. Section sixteen relates exclusively to controversies not in suit Under, section one the court has no authority to order a sub¡mission to one arbitrator, or to any greater or less nu rnber tlian three; nor has the court authority to make an order of submission in respect to any matter not involved in a pending suit. "Under section sixteen parties may submit controversies between them to any number of arbitrators mutually agreed upon, but to entitle them to have a judgment rendered upon the award, it must affirmatively appear that the submission was of matters not in suit. Unless this appear 1 in the articles of submission, the court is without jurisdiction to enter judgment, and the party is left to his remedy independent of the statute. In the case before ns the submission was not made by an order of court but by the agreement of the parties, the submission being to a single arbitrator. It fails to show that the matters submitted were not in suit; it shows, rather, the contrary in respect to some of the matters. Its language is, “all, and all manner of actions, causes of actions, controversies, claims and demands whatsoever, now pending, existing, or held, etc., shall be submitted to Erastns S. "Williams, Esq., as arbitrator.” Certainly no inference can be drawn from the language used, that the submission did not embrace pending actions, or that no actions were pending. On the contrary, the inference would be that the parties would not have mentioned “pendingactions” if no actions were pending, but it is sufficient that the submission fails to show that the matters submitted were not matters in suit. The parties have not brought themselves within either section of the statute authorizing the entry of judgment upon an award. The judgment of the court is therefore reversed. Judgment reversed.